Citation Nr: 1009088	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to January 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

In a decision in November 2006, the Board denied the claim of 
service connection for posttraumatic stress disorder.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order in 
July 2008, the Court granted a Joint Motion for Remand to the 
Board of the parties (the VA Secretary and the Veteran) and 
remanded the case to the Board pursuant to 38 U.S.C.A. 
§ 7252(a) for compliance with the instructions in the Joint 
Motion.

The claim is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

In the decision in November 2006, denying the claim of 
service connection for posttraumatic stress disorder, the 
Board found no credible supporting evidence that the alleged 
in-service stressor occurred to support the diagnosis of 
posttraumatic stress disorder.  The alleged in-service 
stressor pertained to the Veteran's involvement in recovery 
efforts of an aircraft that crashed in Alaska in October 
1957, while he was stationed at the Naval Air Station in 
Kodiak, Alaska.  



In the Joint Motion, the parties agreed that a remand was 
necessary to satisfy the duty to notify the Veteran of the 
inability of the RO to obtain records relevant to 
substantiating the Veteran's claim in accordance with 
38 C.F.R. § 3.159(e).  The parties agreed that VA should 
undertake to properly notify the Veteran of its inability to 
verify the alleged in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the proper custodian of 
Federal records for verification of an 
Aircraft Accident Report (Patrol Squadron 
Nineteen) of a Navy P2V-7 on October 10, 
1957 at Adak, Alaska, in which several 
crew members died.  If it is reasonably 
certain that the records do not exist or  
further efforts to obtain the records 
would be futile, notify the Veteran and 
his counsel in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Contact the proper custodian of 
Federal records for the unit history of 
the Naval Mobile Construction Battalion 
FIVE at the Naval Air Station, Kodiak, 
Alaska, in October 1957, for the unit's 
participation of recovery of a Navy 
aircraft in Adak, Alaska in October 1957.  
And whether any members of the unit where 
returned by air to the Port Hueneme, 
California, rather than by the USS 
MORTON.  If it is reasonably certain that 
the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
counsel in accordance with 38 C.F.R. 
§ 3.159(e).



3.  If there is evidence of the alleged 
in-service stressor, that is, either the 
Veteran's participation of recovery of 
the aircraft at Adak, Alaska, or that the 
Veteran accompanying the remains of the 
crew on an aircraft, afford the Veteran a 
VA examination to determine whether it is 
at least as likely as not that the 
Veteran has posttraumatic stress disorder 
based on the credible supporting evidence 
of the in-service stressor. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The Veteran's file should be provided 
to the examiner for review. 

4.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



